ON Application nob Rehearing.
Blanchard, J.
Defendant complains that there is error in the judgment herein rendered, in this:
That it affirms the'judgment of the court a qua condemning him to take title and to pay eight per cent, per annum interest on the purchase price from the date of adjudication.
The property was adjudicated at public auction to defendant on November 15, 1893, for the price of two thousand three hundred and eighty dollars, upon “terms of one-third or more cash, balance in one or two years, secured by vendor’s lien, bearing eight per cent, per annum interest from date of sale until final payment.”
In Duruty vs. Musacchi, 42 An. 360—a case similar to the present one — it was held that defendant was not in default for non-payment of the cash portion of the price until the date of the judgment appealed from, and, therefore, owed interest from that date only. And on rehearing it was held that the court below had erred in requiring defendant to pay more than legal interest on the cash instalment, notwithstanding the act stipulated seven per cent, as the rate of interest on deferred payments.
Following the rule laid down in that case, we now hold that defendant is answerable for interest on the cash instalment of his purchase — one-third of the purchase price — only from the date of the judgment appealed from, February 1, 1897, and at the rate of five per cent, per annum.
It is pertinent to remark just here that the contention of defendant, in regard to overcharge in the matter of interest, was brought to the attention of this court only in the application for rehearing. *991It was not discussed or referred to at all in the original brief filed in his behalf.
It is now ordered that our previous decree herein be amended so as to charge defendant with five per cent, per annum interest on the cash portion of the purchase price — one third thereof, from February 1, 1897, and that as thus amended the judgment appealed from be ■affirmed at appellee’s cost.
It is farther ordered that our previous decree as thus modified remain undisturbed.
Rehearing refused.